Citation Nr: 1045448	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-20 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis, to 
include as secondary to a service-connected disability.

2.  Entitlement to a compensable rating for postoperative 
residuals of a fistulotomy for perirectal abscess.

3.  Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1959 to May 
1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of October 2007, October 2008, and January 2010 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  The October 2007 decision 
denied entitlement to TDIU, the October 2008 decision denied a 
compensable rating for postoperative residuals of a fistulotomy 
for perirectal abscess, and the January 2010 decision denied 
service connection for ulcerative colitis.  The Veteran testified 
before a decision review officer (DRO) at a hearing in July 2009 
and before the undersigned Acting Veterans Law Judge at a hearing 
in August 2010.  Transcripts of both hearings are of record.

The issues of entitlement to a compensable rating for 
postoperative residuals of a fistulotomy for perirectal abscess 
and entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the issue addressed in this decision has been obtained.  

2.  Ulcerative colitis was not manifest during active service, is 
not shown to have developed as a result of an established event, 
injury, or disease during active service, and was not incurred or 
aggravated as a result of a service-connected disability.


CONCLUSION OF LAW

Ulcerative colitis was not incurred in or aggravated by military 
service nor as a result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was informed of VA's duties to 
both notify and assist in correspondence dated in May 2007 
(TDIU), January 2008 (postoperative residuals, fistulotomy for 
perirectal abscess), and October 2009 (ulcerative colitis).  
Specifically regarding VA's duty to notify, he was informed of 
what the evidence must show to establish entitlement to the 
benefits sought, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or information 
was needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on the 
Veteran's behalf.  The notifications included the criteria for 
assigning disability ratings and for award of an effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) and supplemental 
statements of the case (SSOC) addressing the reasons and bases 
for the decision and the text of relevant VA regulations.

Regarding VA's duty to assist, the available record includes the 
Veteran's service treatment records (STRs), post-service medical 
records, Social Security Administration (SSA) disability records, 
and VA examination reports.  VA has no duty to inform or assist 
that was unmet.

A VA opinion with respect to the service connection issue on 
appeal was obtained in November 2009.  See 38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the November 2009 VA opinion was 
sufficient.  It was predicated on a full reading of the VA 
medical records in the Veteran's claims file, it considered all 
of the pertinent evidence of record including the Veteran's 
statements, and it provided explanations for the opinions stated.  
Accordingly, VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue addressed in 
this decision has been met.  38 C.F.R. § 3.159(c)(4).

II.  The Merits of the Claims
Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).  Regulations provide that service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless the 
baseline level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence created 
at any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity of 
the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b). 

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups 
of symptoms of a condition, alone, do not constitute sufficient 
evidence aggravation unless the underlying condition worsened.  
Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held that a Veteran seeking disability benefits must establish 
the existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2010).

The Veteran contends that he has ulcerative colitis that is 
related to his military service or that is secondary to his 
service-connected postoperative residuals of a fistulotomy for 
perirectal abscess.  The Veteran reported that he experienced 
symptoms of diarrhea in service and that continued after service.  
He claimed those symptoms were, in essence, the early 
manifestation of his ulcerative colitis.  His STRs show no 
treatment for, or diagnosis of, ulcerative colitis or chronic 
diarrhea.  He had a perirectal abscess that required surgical 
treatment for which service connection has been established.

Post-service VA and private treatment records show that the first 
diagnosis of ulcerative colitis was provided in September 2007 
following a colonoscopy.  Prior colonoscopy reports dated in 
March 2001, March 2003, and November 2006 did not include 
diagnosis of ulcerative colitis.  VA treatment records dated in 
May 2000 provided a diagnosis of chronic constipation and in 
October 2001 noted the Veteran reported a five day history of 
diarrhea with rectal bleeding.  The October 2001 reports provided 
diagnoses of diverticulitis.  A VA treatment record dated in 
March 2002 noted the Veteran had been treated for colitis in the 
past, but provided no additional comments as to that treatment or 
etiology.  

The Veteran submitted a letter from his VA primary care provider 
dated in September 2008.  The letter discussed the Veteran's 
reported in-service diarrhea that was resistant to conventional 
therapies and that the Veteran developed a rectal cyst.  The 
physician opined that it was hard to tell whether the Veteran's 
ulcerative colitis was related to his in-service cyst since the 
physician had not evaluated the Veteran at the time of service or 
later when diagnosed with the disease.  It was noted, in essence, 
based upon the reported chronicity of his symptoms and 
progressive nature of the disease that the cyst, diarrhea, and 
ulcerative colitis could highly likely be associated.  The 
physician stated, however, that this could not be proven without 
documentation.

The Veteran submitted an opinion from a private nurse dated in 
July 2009 who indicated that she had reviewed and analyzed the 
Veteran's complete claims folder.  She explained that ulcerative 
colitis was a chronic, recurrent inflammatory bowel disease 
characterized by diffuse mucosal inflammation to the colon and 
that common symptoms included diarrhea, abdominal pain, and 
rectal bleeding.  She stated that patients initially presented 
with few abnormal physical signs and that the disease course 
included intermittent flares interposed between variable periods 
of remission.  The onset was slow and insidious.  It was noted 
that colonoscopy was the primary diagnostic tool.  She also noted 
that a colonoscopy in March 2001 did not reveal colitis, but that 
the Veteran had a consultation in October 2001which documented 
the possibility of colitis.  It was noted, however, that no 
colonoscopy was recommended at that time.  She opined that the 
Veteran's reported symptoms of intermittent diarrhea and 
perirectal abscess in service were symptoms of ulcerative 
colitis.  She acknowledged that a diagnosis was not provided 
until many years after service; however, she stated it was at 
least as likely as not that his symptoms during service were 
ulcerative colitis.  She noted that over half of patients with a 
first attack of ulcerative colitis presented with a mild form of 
ulcerative colitis.

The Veteran was afforded a VA examination in November 2009.  The 
physician noted that the claims file was reviewed and noted the 
Veteran had a history of intermittent diarrhea in service and 
rectal bleeding post service.  The Veteran reported that his 
symptoms had continued to worsen and culminated in a subtotal 
colectomy due to ulcerative colitis in 2007.  The physician noted 
the Veteran's pertinent medical history included diarrhea and 
fistula.  The examination report summarized the results of 
colonoscopies in March 2001 and September 2007, a 
hemorrhoidectomy in August 2003, and biopsies in November 2006.  
Following examination, a diagnosis was provided of ulcerative 
colitis, status post-subtotal colectomy with placement of 
ileostomy.  The physician opined that ulcerative colitis was not 
caused by or a result of the 1962 rectal abscess, surgery, and 
fistulotomy.  The physician noted that utilizing a timeline to 
reconstruct the Veteran's course of symptoms, the initial 
presentation of his intestinal/rectal symptoms was reported and 
documented in his STRs in 1962, when he was hospitalized for 
perirectal abscess (NOT a cyst as some records had indicated - 
that was a different condition) and also repair of two rectal 
fistulas.  Per the Veteran's STRs, he did well postoperatively 
without further complication of problems related to that organ 
system, and in fact completed nearly an additional year of 
service before being discharged.  His discharge examination 
referenced no ongoing problems with reference to that organ 
system.

The physician noted that, as per the Veteran's reported history, 
he began having recurrent diarrhea in service and did not note 
the onset of rectal bleeding until after his military discharge.  
Despite seeking a cause of that problem over time from non-VA 
medical providers, he reported that he did not receive a 
diagnosis until much later.  The physician noted that the March 
2001 report of colonoscopy described prominent hemorrhoids as the 
source of rectal bleeding.  The physician further noted that it 
was significant that there was an absence of clinical findings at 
that time which could have suggested colitis.  Additionally, the 
Veteran underwent endoscopy of the rectum and anus in August 2003 
which again showed no abnormalities that would have suggested 
colitis.

The physician stated that it was not until later, on colonoscopy 
in September 2007, that the Veteran was first reported to have 
visualized abnormalities consistent with colitis.  Of particular 
importance was that this was also the first documentation in the 
claims file of colitis on laboratory specimen examination.  The 
physician reported that ulcerative colitis had distinctive tissue 
findings on microscopic evaluation which were not present on 
biopsies taken on endoscopy in November 2006.  In fact, that 
pathology reported specifically noted there was "no evidence of  
IBD" (i.e. no ulcerative colitis).  Ulcerative colitis, in 
addition to having a distinctive visual appearance on endoscopy, 
also involved the distal colon initially (rectum) and then 
extended proximally to varying degrees.  The physician stated 
ulcerative colitis had a diffuse pattern of involvement by 
location and would have almost certainly been evident not only on 
the endoscopy in 2001 but also microscopically on the biopsies 
obtained in November 2006.  The physician opined that given the 
diffuse nature of colon involvement by that condition it was 
extremely unlikely that previous endoscopies would have failed to 
diagnosis ulcerative colitis (particularly on the studies that 
obtained tissue specimens for microscopic examination).

The physician opined that it was clear by following the course of 
events outlined above that there was a plausible explanation for 
the Veteran's rectal bleeding over time prior to the diagnosis of 
ulcerative colitis in the finding of significant hemorrhoids; 
that recurrent diarrhea could (and did frequently) occur without 
an identifiable cause (despite extensive evaluations including 
endoscopy), and that the time of onset of the Veteran's 
ulcerative colitis could be pinpointed to between November 2006 
and September 2007 due to the clear and definitive documentation 
in the record based on the "gold standard" of microscopic 
evaluation and the identification of pathognomonic findings on 
tissue specimens obtained by endoscopy.  The physician stated 
that even if one were to make the assumption that the Veteran's 
ulcerative colitis had actually been present well before its 
diagnosis in 2007 and just not overly symptomatic until that 
time, such an assumption was refuted in that the specific 
microscopic changes that define ulcerative colitis would still 
have been present on the biopsy specimens that were obtained 
prior to September 2007.  

The physician noted a review of the other medical opinions of 
record.  Addressing the September 2008 opinion, the examiner 
noted that the physician was correctly unable to comment on 
causation without specific documentation being available.  The 
physician noted that the necessary documentation was covered in 
detail in his report.  The physician also noted the 2002 VA 
treatment record that referenced the Veteran being treatment for 
colitis in the past with no specifics provided, but that he 
stated one could only speculate as the nature of such treatments 
and from where they originated.  

Addressing the July 2009 private opinion, the physician found 
that the opinion was at best of limited probative value for 
several reasons.  Initially, it was noted the nurse's connection 
to that matter was only that of an enlisted third party whose 
opinion was based on a review of the records and was not 
specifically based upon examination of the Veteran.  
Additionally, her supporting references were actually general 
review articles of the topic or associated sections of texts.  
However, she broadly referenced an entire section on the subject 
of colitis instead of defining specific issues in question.  
Lastly, her conclusions were generally faulty.  She noted that it 
was as likely as not that the Veteran's symptoms of intermittent 
diarrhea, as well as his perirectal abscess in service were 
symptoms of ulcerative colitis.  The National Institutes of 
Health's Institute of Diabetes and Digestive and Kidney Diseases 
(NIDDK) notes that the most common presentations of ulcerative 
colitis were abdominal pain and diarrhea that was associated with 
rectal bleeding.  The examiner noted that, interestingly, the 
nurse also cited that fact in her letter, but seemed to discount 
its significance.  Per his history, the Veteran did not begin to 
experience blood in his stools until several years after the 
onset of diarrhea, or well after his period of military service.  
Additionally, an article reviewed by the examiner in connection 
with the opinion specifically noted that perianal findings in 
ulcerative colitis were not prominent, with any fissures or 
fistulas that do occur being uncomplicated (with fistulas in 
particular not only being rare, but only occurring as 
rectovaginal fistulas when they were present, which clearly could 
not have been the case with this Veteran).  Furthermore, another 
article noted that perirectal abscesses varied in occurrence by 
age and sex, any relationship between bowel habits "remained 
unproved."

It was further noted that the nurse commented that the onset of 
ulcerative colitis was slow and insidious and that she 
acknowledged that the Veteran was not diagnosed until years after 
service.  She nonetheless opined that it was still at least as 
likely as not that his symptoms experienced during service were 
that of ulcerative colitis; stating that over half of patients 
with a first attack present with a mild form and the duration of 
relapse-free periods varied greatly from person to person.  An 
article referenced by the examiner included a report of a case 
study of ulcerative colitis patients.  That study noted that the 
mean (average) time between initial symptoms and the definitive 
diagnosis was 11 years, with a range of three to 48 years.  The 
physician found that even if one wished to make the connection 
between the Veteran's initial problems encountered in 1962 while 
in service to the 2007 diagnosis of ulcerative colitis, the fact 
alone that 45 years elapsed between those two events would 
clearly fall short of an "at least as likely as not" situation.  

In this case, the Board finds the evidence shows that the Veteran 
has been diagnosed with ulcerative colitis.  The evidence also 
shows that the Veteran had diarrhea in service and a perirectal 
abscess that resulted in a fistulotomy.  The persuasive evidence, 
however, does not show that the Veteran's symptoms experienced in 
service were manifestations of ulcerative colitis nor that his 
ulcerative colitis is secondary to his service-connected 
postoperative residuals of a fistulotomy for perirectal abscess.  

As an initial matter, the Board finds that the Veteran is 
competent to reports symptoms he experienced in service and that 
continued after service.  The Board finds, however, that his 
specific claim that he experienced diarrhea during active service 
that continued after his surgical treatment and subsequent 
discharge from active service is inconsistent with the other 
evidence of record.  It is significant to note that there is no 
medical evidence indicating a problem with persistent or chronic 
diarrhea until almost 38 years after service.  The Board notes 
that the passage of many years between discharge from active 
service and the earliest medical documentation of a claimed 
disability may be considered evidence against a claim of service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  It is also 
significant to note that VA treatment records dated prior to 
October 2001 included diagnoses of chronic constipation without 
any indication of a history of persistent diarrhea.  The Board 
finds that the Veteran's statements claiming to have had a 
continuity of symptoms of persistent or chronic diarrhea since 
active service are inconsistent with the documented medical 
records dated in May 2000 demonstrating chronic constipation.  
The Board finds his statements as to this matter are not 
credible.

The Board also finds the September 2008 VA physician's statements 
to be of little probative value.  The physician opined that it 
was hard to tell whether the Veteran's ulcerative colitis was 
related to his in-service cyst since the physician had not 
evaluated him during service nor later when first was first 
diagnosed with the disease.  The Board notes that there is no 
indication as to the basis for the statement that the Veteran had 
an in-service cyst which the November 2009 VA physician noted 
was, in fact, a rectal abscess not a cyst.  The September 2008 
physician further opined that the chronicity of the Veteran's 
symptoms and progressive nature of the disease, the cyst, 
diarrhea, and the ulcerative colitis could highly likely be 
associated; however, that could not be proven without 
documentation.  The Board finds that, in the absence of an 
adequate rationale as to a possible nexus to an in-service cyst 
or persistent diarrhea, that the September 2008 VA physician's is 
of little probative value.

The Board also finds the July 2009 private nurse's opinion 
warrants a lesser degree of probative weight than the November 
2009 VA physician's opinion.  As noted by the November 2009 
examiner, the private opinion was not based on an examination of 
the Veteran, but only a review of his claims file.  It was also 
the opinion of the November 2009 VA physician that the private 
nurse's conclusions based upon a review of medical literature 
were faulty and specific examples of these inconsistencies were 
provided.  The November 2009 VA physician provided a well-
reasoned and thorough rationale for the opinion that the 
Veteran's ulcerative colitis was not related to his military 
service.  

The Board is also persuaded by the November 2009 VA physician's 
opinion and reference to the objective medical evidence of record 
that did not show ulcerative colitis until 2007.  As explained in 
detail by the physician, the Veteran underwent colonoscopies and 
endoscopies prior to the September 2007 diagnosis, but that none 
of those tests revealed ulcerative colitis.  The Board 
acknowledges the private nurse's opinion that the disease course 
included intermittent flares interposed between variable periods 
of remission and that the onset was slow and insidious.  However, 
the November 2009 VA physician found that the specific 
microscopic changes that define ulcerative colitis would still 
have been present on the biopsy specimens that were obtained 
prior to September 2007.  The Board finds the November 2009 VA 
physician's opinion is persuasive that the Veteran's ulcerative 
colitis was not manifest during active service, is not shown to 
have developed as a result of an established event, injury, or 
disease during active service, and was not incurred or aggravated 
as a result of a service-connected disability.  


As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
ulcerative colitis is denied.  See 38 U.S.C.A §5107 (West 2002 & 
Supp. 2010).


ORDER

Entitlement to service connection for ulcerative colitis is 
denied.


REMAND

A review of the record reveals that the Veteran was adequately 
notified of the VCAA duties to assist and of the information and 
evidence necessary to substantiate his remaining claims.  The 
VCAA duty to assist requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  VA has a duty to assist claimants which includes 
conducting a thorough and contemporaneous medical examination.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, the Veteran contends that his service-connected 
postoperative residuals of a fistulotomy for perirectal abscess 
is more severely disabling than reflected by the present rating.  
In statements and personal hearing testimony in support of his 
claims he reported that he had experienced anal leakage because 
of his service-connected postoperative residuals of a fistulotomy 
for perirectal abscess.  

VA examination in April 2007 noted the Veteran was wearing a pad 
with a mild amount of mucus mixed with bloody discharge in the 
rectal area.  The skin around the rectum was slightly 
erythematous and looked to be slightly inflamed.  The examiner 
found it was difficult to evaluate any scarring in the rectal 
area and that it was not possible to evaluate the size and depth 
of any scarring.  An October 2007 VA examination report noted 
Veteran complained that since the fistulotomy in service he had 
experienced anal leakage, which had slowly increased over time.  
His anal leakage consisted of stool, blood, and mucus.  He 
currently wore Depends and reported he had to change them three 
times a day.  The examiner noted there was good rectal tone and 
that no fistulous tracts were palpable.  VA examination in 
September 2008 noted he complained of leakage of a very small 
amount of clear fluid from his anus into the incontinence pad 
that he wore.  He reported that he changed the incontinence pad 
once in 24 hours.  He also complained of intractable diarrhea 
over the last year.  The examiner noted there was no perianal 
lesion and no leakage from the anus at that time.  Anal sphincter 
had normal tone.  

The Veteran testified at his August 2010 hearing that he no 
longer wore a pad and that since his surgery for his ulcerative 
colitis in 2008 he had able to control his rectum to hold the 
leakage, but that he continued to have leakage consisting of 
mucus.  Although the evidence indicates the Veteran experienced 
anal leakage over the course of his appeal, there is no evidence 
addressing the extent to which any such anal leakage and the 
requiring of pads was due to his service-connected disability 
rather than his nonservice-connected ulcerative colitis. 

The Veteran also contends that he is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities, including pes planus.  On VA general medical 
examination in October 2007 the Veteran complained of a great 
deal of foot pain that severely limited his ability to walk and 
reported that his feet hurt with standing and activities.  He had 
run a gas station for approximately 30 years and that he retired 
approximately five years earlier secondary to foot pain and 
rectal issues.  The examiner opined that the Veteran would be 
unable to perform any occupation requiring physical activity or 
walking or standing for any significant periods of time and that 
he was unable to sit still for long periods of time secondary to 
his rectal condition.  It was noted that while the Veteran could 
likely work in a gas station, at his age, he would be unlikely to 
be hired.  The examiner concluded that it would be very difficult 
for the Veteran to acquire gainful employment.  A November 2007 
private medical evaluation concluded that the Veteran was 
unemployable and that it was as likely as not that his service-
connected disabilities were responsible for his condition.

In statements and testimony in support of his claim for TDIU the 
Veteran reported that service-connected bilateral pes planus and 
postoperative residuals of a fistulotomy for perirectal abscess, 
in addition to his education level, affected his ability to 
secure and follow a substantially gainful occupation.  The Board 
is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 
4.16(b) in the first instance without ensuring that the claim is 
referred to VA's Director of Compensation and Pension (C&P) for 
consideration of an extraschedular rating under 38 C.F.R. § 
4.16(b).  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In 
light of the two medical opinions indicating that the Veteran is 
unemployable as a result of his service-connected disabilities 
and his limited education, the Board finds that additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination for an opinion 
as to the current nature and extent of his 
service-connected bilateral pes planus.  
All indicated tests and studies necessary 
for an adequate opinion should be 
conducted.  

A comprehensive occupational history is to 
be obtained.  The examiner should also 
comment as to the impact of this disability 
on the Veteran's daily activities and his 
ability to maintain employment.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made available 
for review of the case.  A notation to the 
effect that this records review took place 
should be included in the report of the 
examiner.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

2.  The Veteran should be scheduled for an 
appropriate VA examination for an opinion 
as to the current nature and extent of his 
service-connected postoperative residuals 
of a fistulotomy for perirectal abscess.  
The examiner should also address the extent 
to which any anal leakage the Veteran 
experienced over the course of his appeal 
requiring the use of pads was due to his 
service-connected disability.  All 
indicated tests and studies necessary for 
an adequate opinion should be conducted.  

A comprehensive occupational history is to 
be obtained.  The examiner should also 
comment as to the impact of this disability 
on the Veteran's daily activities and his 
ability to maintain employment.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made available 
for review of the case.  A notation to the 
effect that this records review took place 
should be included in the report of the 
examiner.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  The Veteran is 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  

4.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with appropriate consideration of 
all the evidence of record.  If any 
benefit sought remains denied, the Veteran 
and his attorney should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


